Citation Nr: 1028052	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active duty from November 1999 to December 2003. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
granted service connection for migraine headaches and assigned a 
noncompensable rating. 

In a May 2008 decision the Board remanded the issue for further 
development, specifically a VA examination. 


FINDING OF FACT

The competent medical evidence of record demonstrates that the 
Veteran's service-connected migraine headaches were productive of 
characteristic prostrating attacks occurring more than once a 
month over the last several months.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but no higher, for the service-connected migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The issue of initial higher evaluation for migraine headaches 
involves a "downstream" issue, as the initial claim for service 
connection for migraine headaches was granted in the November 
2004 rating decision appealed, and the current appeal arises from 
his disagreement with the noncompensable evaluation originally 
assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under the section 5103(a) is required.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA has obtained service medical records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran VA examinations.

All known and available records relevant to the issue on appeal 
have been obtained and associated with the claim file and the 
Veteran has not contended otherwise.

Analysis 

The Veteran contends he is entitled to a compensable rating for 
his migraine headaches. 

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as 'staged' ratings Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected migraine headaches are rated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  This code 
provides a 10 percent rating for migraine headaches which are 
characterized by prostrating attacks averaging one in two months 
over the last several months.  A 30 percent rating is assigned 
for migraine headaches with characteristic prostrating attacks 
occurring on average once a month over the last several months.  
A maximum 50 percent rating is assigned for migraine headaches 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. See 38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Two VA examinations were conducted. 

At a June 2004 VA examination the Veteran reported that his 
migraines began in 2000.  He reported that severe pain with 
nausea and vomiting accompanied his headaches which were 
aggravated by light and sound.  The Veteran reported that his 
headaches occurred two to three times per month.  He took Midrin 
while in the military with good success and without significant 
side effects. The Veteran stated he had not been on medication 
since he left the military and suffers through the headaches.  He 
also reported not missing any work due to his headaches.  

At a March 2010 VA examination the Veteran reported migraines at 
least five times a month.  He complained of throbbing pressure 
over temples and hot needle sensation in the right eye of a 9/10 
intensity.  The Veteran takes medicine and rests in a quiet dark 
room during his headaches which last six hours on average.  The 
Veteran reported that the headaches are lessened in intensity by 
sleeping which he does when he is at home but when he is at work 
he just bears the pain, pulls a hood over his head and avoids 
light.  Occasionally he goes home on sick leave. 

Based on the examination reports the criteria for the assignment 
of a 30 percent evaluation are met. The medical evidence of 
record demonstrates that the Veteran's migraine headaches are 
characteristic prostrating attacks; if they occur at home the 
Veteran lies down due to the severity, if they occur at work he 
avoids light and noise and occasionally goes home sick.  During 
the period on appeal the Veteran reported a frequency of 
migraines two to five times per month, which exceeds the criteria 
of an average occurrence of once a month. 

The criteria for the assignment of a 50 percent evaluation are 
not met.  While the Veteran does have migraines at a frequency of 
five times per month there is no evidence that his headaches are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The Veteran 
reported he is capable of continuing to work during his migraines 
and only occasionally takes sick leave due to his headaches. 

Staged evaluations have been considered however the Veteran's 
disability picture has remained relatively consistent throughout 
the appeal period or at least has never been demonstrated to be 
worse than the 30 percent evaluation granted herein. 

Extra-schedular 

Finally, the issue of whether the manifestations of the Veteran's 
service-connected migraine headaches present an exceptional or 
unusual disability picture so as to warrant referral to the 
appropriate officials for consideration of extraschedular ratings 
has been considered.  See 38 C.F.R. § 3.321(b) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular rating 
cannot be assigned in the first instance, but it must be 
specifically adjudicated whether to refer a case for such an 
evaluation, when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The schedular evaluation in this case is adequate. Thun, 22 Vet. 
App. at 115. Evaluations in excess of those currently assigned 
may, in the appropriate cases, be assigned for certain 
manifestations of the disorder for which the Veteran is seeking 
an increased evaluation.  However, the medical evidence of record 
here does not support such a higher evaluation on this basis.  
The evidence of record does not show such an 'exceptional or 
unusual disability picture.'  There are no periods of 
hospitalization or other extraordinary circumstances that would 
otherwise render the schedular criteria inadequate for rating 
purposes in this case. Therefore, submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

An initial evaluation of 30 percent for the service connected 
migraine headaches is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 
	


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


